Title: To Benjamin Franklin from John Williams, 1 May 1778
From: Williams, John
To: Franklin, Benjamin


Honourable Sir,
1 May 1778
I now find that I have been most cruelly and Shamefully as well as designedly deceived and deluded here by pretended friends whose deep designs have but lately Come fully to light, and which had I an opportunity of explaining would lessen the wonder that has been excited in my friends in France, at my tarrying here.
Dr. Smith, the bearer has so long and so uniformly taken such a Very public and active part against the present administrators that it is unnecessary for me to say much in his favour as a friend to America. He has almost wholly sacrificed his own private intrest and Estate in the cause, and I have every reason to beleive, has never had any Kind of communication with the present set of Ministers. I beg leave to refer you to him for many particulars; I send here enclosed a Letter from Mrs. Huston which will acquaint you with Mrs. Stevensons lame Situation. And I shall wait in [on] them for their commands before I take my departure and shall be made extremely happy to receive my commands from you. I have the honour to be with the greatest respect and faithfullness Honored Sir your devoted and most Humble Servant
Jno Williams
Dr Franklin &c &c &c
 
Notation: Williams 1st. May 1778.
